Order entered November 25, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01349-CV

                                 TROY BROWN, Appellant

                                              V.

                             CURTIS PENNINGTON, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-12400

                                          ORDER
       We GRANT appellee’s November 24, 2014 unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than December 29, 2014.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE